department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list 408a ter ratt ql nn kkkkkekekkkkekekkekekkekk kekkkkkekkkkkkkkkrrakkkee kkk kee keke ekeekkekkrekk legend taxpayer kekkekkekeekkkkkkk kkk custodian krekkkkekkekeeekrekrkrekkrrkee amount a rekrkkkekkekkkkkkkkkkek ira xx kekekkekkekekkere re riker gee rei kkk kkk keke rerekekrekekkkekkkkekkkkkrkrek krekkkekekkkkkkekkkk kkk kkk ira y hekekkkrekekekekkkeekrekekekeekkek riker ererekeerekererkrererekeerr kkk kkk hhkkekkkekkeeekekkkkkekkekkkekerkerkkekke dear rekkekkekkekekekkeekkekek this is in response to your request dated date as supplemented by information you submitted on date date and date in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the p a regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer files form_1040 u s individual_income_tax_return with her spouse jointly as a married couple taxpayer owns ira y a roth individual_retirement_account described in sec_408 of the internal_revenue_code code and maintained by custodian m during taxpayer converted her traditional_ira x to ira y on date taxpayer requested to recharacterize ira y back to traditional_ira x taxpayer completed and signed the required paperwork and returned it to custodian custodian never received the signature page and did not complete the transaction on date custodian mailed a letter to taxpayer requesting the signature page of the form but taxpayer never received the correspondence custodian never recharacterized the ira taxpayer's request for relief under sec_301_9100-3 of the p a regulations was filed after discovering that they had missed the deadline to recharacterize roth_ira y back to a traditional_ira and prior to the internal_revenue_service the service discovering that taxpayer a had not timely elected to recharacterize roth_ira y toa traditional_ira the statute_of_limitations on taxpayer's federal_income_tax return for is still open based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a as a contribution to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the p a regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q8 a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the p a regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer submitted a request to custodian to accomplish a timely recharacterization however due to a communication failure taxpayer was unaware until after the deadline had passed that she never completed the request and thus custodian did not accomplish the requested recharacterization with respect to your request based on the information submitted and documentation presented taxpayer meets the requirements of sec_301 b of the p a regulations under clause i in addition since the statute_of_limitations is still open under sec_301_9100-3 of the p a regulations granting relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a as a contribution to a traditional_ira ' no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of the code i t or p a regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact dg _ enees at _ _ please address all correspondence to se t ep ra t2 sincerely yours ine manager lans technical group enclosures deleted copy of this letter notice of intention to disclose cc hkkkkkkerekrkekekeker hhkkkkkekrekkererkekereerekeekeerer krkeekekkkekkkerekeekeeee krrkrekkekrerkekeeeeekk hekerkkkerkkekekeekkeeekeerrerek rekkkekkkekekreerekrerer khkkekkkekkekrkeerrekerekekekrrekkek hrekkkkererekererkeerkeekrer kkrkkekkkekrekkekekereekkekk herkkrekekekekekkkkekrekekekkker
